Citation Nr: 1715807	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the left knee, post arthroscopy.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected chondromalacia with degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Board remanded the Veteran's bilateral knee disability claims to the agency of original jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but again finds that further development is necessary, and the Veteran's claims must again be remanded.

The Veteran claims his service-connected right and left knee disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups.  See March 2017 appellant's brief.  The Veteran further contends that the bilateral knee disabilities have worsened since the September 2015 VA examination.  Id.

Throughout the appellate period, the Veteran has undergone multiple VA examinations for his service-connected left and right knee disabilities, which have been rated under Diagnostic Codes 5010-5260 and 5099-5014 respectively.  However, the examination reports of record do not specify whether range of motion was active or passive.  Further, the staff physician noted there was pain on weight bearing, but no further comment or explanation was provided.  See September 2015 VA examination.  In Correia v. McDonald, the Court of Appeals for Veteran's Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158, 169-70 (2016).  

In light of these facts, along with the Veteran's contentions that his service-connected disabilities have worsened since the last VA examination, an additional VA examination of the Veteran's left and right knees must be scheduled in order to determine the current severity of the service-connected disabilities.

Finally, after reviewing the electronic file, the Board finds there may be outstanding relevant VA treatment records.  The Veteran's VA treatment records include statements by the Veteran and VA physicians alluding to surgery on his knees.  See e.g., September 2015 VA examination (staff physician opined the Veteran was in need of at least a left total knee replacement and had "begun the process" with VA); August 2013 VA treatment record (Veteran sought clearance for right knee replacement).  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Dallas VAMC dated from September 2015 to the present.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examination, by an appropriate healthcare professional, for evaluation of his service-connected right and left knee disabilities.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the knees.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  
c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of both knees, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

e.  The examiner must also provide an opinion concerning the impact of the Veteran's bilateral knee disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities. 

f.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
3.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







